Exhibit 10.2

 

PROMISSORY NOTE

(Interest and Property Tax Reconciliation)

$374,713.52April 1, 2020

For value received, CHARTER DMN HOLDINGS, LP, a Texas limited partnership, as
principal ("Borrower"), promises to pay to the order of THE DALLAS MORNING NEWS,
INC., a Delaware corporation ("Lender") at 1954 Commerce Street, Dallas, Texas
75201, Attention:  Chief Financial Officer, or at such other address as Lender
shall from time to time specify in writing, the principal sum of THREE HUNDRED
SEVENTY-FOUR THOUSAND SEVEN HUNDRED THIRTEEN AND 52/100 DOLLARS ($374,713.52),
in legal and lawful money of the United States of America, with interest on the
outstanding principal from the date advanced until paid at the rate set out
below. Interest shall be computed on a per annum basis of a year of 365 days or
366 days in a leap year, as the case may be, and for the actual number of days
elapsed. 

1. Payment Terms. The entire principal amount hereof and principal and accrued
interest thereon then remaining unpaid shall then be due and payable on June 30,
2021 (the “Maturity Date”); interest being calculated on the unpaid principal
each day principal is outstanding and all payments made credited first to any
collection costs, second to the discharge of the interest accrued and third to
the reduction of the principal balance of this Note.

2. Interest Rate.  The unpaid principal balance of this Note shall bear interest
prior to maturity (however such maturity is brought about) at (a) a fixed rate
of three and one-half percent (3.5%) per annum from the date of this Note
through June 30, 2020, and (b) four and one-half percent (4.5%) per annum from
July 1, 2020 through the maturity of this Note.

3. Default Rate.  Principal and/or interest that is not paid when same become
due and payable hereunder shall bear interest from the date due until paid at
(a) the highest rate permitted by applicable law, or (b) if no such maximum rate
is established by applicable law, at the rate stated above plus five percent
(5%) per annum.

4. Prepayment.  Borrower reserves the right to prepay, prior to maturity, all or
any part of the principal of this Note without notice, premium or penalty.  Any
prepayments shall be applied first to accrued interest and then to
principal.  All payments and prepayments of principal or interest on this Note
shall be made in lawful money of the United States of America in immediately
available funds, at the address of Lender indicated above, or such other place
as the holder of this Note shall designate in writing to Borrower. All partial
prepayments of principal shall be applied to the last installments payable in
their inverse order of maturity. 



 

 

--------------------------------------------------------------------------------

 

 

5. Default.  It is expressly provided that upon (a) default in the punctual
payment of this Note or any part hereof, principal or interest, as the same
shall become due and payable; provided, no more than once in any twelve (12)
month period, Lender shall provide written notice of such default to Borrower
and it shall not be a default unless Borrower fails to cure such default within
five (5) calendar days after written notice from ‎Lender, ‎or (b) default under
that certain Promissory Note (Fixed Rate) dated May 17, 2019 in the original
principal amount of $22,400,000 executed by Borrower payable to the order of
Lender (the “Seller Financing Note”) and the failure of such default to be cured
within the grace or cure period, if any, applicable ‎thereto under the Seller
Financing Note, or (c) the occurrence of an event of default specified in any of
the other Loan Documents (as defined below) and the failure of such default to
be cured within the grace or cure period, if any, applicable thereto under the
Loan Documents,  the holder of this Note may, at its option, without further
notice or demand, (i) declare the outstanding principal balance of and accrued
but unpaid interest on this Note at once due and payable, (ii) foreclose all
liens securing payment hereof, (iii) pursue any and all other rights, remedies
and recourses available to the holder hereof, including but not limited to any
such rights, remedies or recourses under the Loan Documents, at law or in
equity, or (iv) pursue any combination of the foregoing; and in the event
default is made in the prompt payment of this Note when due or declared due, and
the same is placed in the hands of an attorney for collection, or suit is
brought on same, or the same is collected through probate, bankruptcy or other
judicial proceedings, then the Borrower agrees and promises to pay all costs of
collection, including reasonable attorneys’ fees.

6. Joint and Several Liability; Waiver.  Each maker, signer, surety and endorser
hereof, as well as all heirs, successors and legal representatives of said
parties, shall be directly and primarily, jointly and severally, liable for the
payment of all indebtedness hereunder.  Lender may release or modify the
obligations of any of the foregoing persons or entities, or guarantors hereof,
in connection with this loan without affecting the obligations of the
others.  Except as specifically provided herein, all such persons or entities
expressly waive presentment and demand for payment, notice of default, notice of
intent to accelerate maturity, notice of acceleration of maturity, protest,
notice of protest, notice of dishonor, and all other notices and demands for
which waiver is not prohibited by law, and diligence in the collection hereof;
and agree to all renewals, extensions, indulgences, partial payments, releases
or exchanges of collateral, or taking of additional collateral, with or without
notice, before or after maturity.  No delay or omission of Lender in exercising
any right hereunder shall be a waiver of such right or any other right under
this Note. 



2

 

--------------------------------------------------------------------------------

 

 

7. No Usury Intended; Usury Savings Clause.  In no event shall interest
contracted for, charged or received hereunder, plus any other charges in
connection herewith which constitute interest, exceed the maximum interest
permitted by applicable law.  The amounts of such interest or other charges
previously paid to the holder of the Note in excess of the amounts permitted by
applicable law shall be applied by the holder of the Note to reduce the
principal of the indebtedness evidenced by the Note, or, at the option of the
holder of the Note, be refunded.  To the extent permitted by applicable law,
determination of the legal maximum amount of interest shall at all times be made
by amortizing, prorating, allocating and spreading in equal parts during the
period of the full stated term of the loan and indebtedness, all interest at any
time contracted for, charged or received from the Borrower hereof in connection
with the loan and indebtedness evidenced hereby, so that the actual rate of
interest on account of such indebtedness is uniform throughout the term hereof.

8. Security.  This Note is secured by, inter alia, a Second Lien Deed of Trust,
Security Agreement - Financing Statement from Borrower in favor of Vicky Pogue
Gunning, Trustee for the benefit of the Lender (the “Second Lien Deed of
Trust”), covering certain real property situated in Dallas County, Texas, as
more particularly described therein (the "Property"). This Note and all other
documents evidencing, securing, governing, guaranteeing and/or pertaining to
this Note, including but not limited to those documents described above, are
hereinafter collectively referred to as the "Loan Documents."  The holder of
this Note is entitled to the benefits and security provided in the Loan
Documents.  As of the date of this Note, the only Loan Documents are this Note,
the Second Lien Deed of Trust, and related UCC-1 financing statements previously
filed on or about May 17, 2019.  Borrower hereby agrees to pay all fees and
expenses of the title company in order to obtain a mortgagee’s title insurance
policy on the Second Lien Deed of Trust and to provide all documents and
affidavits required by the title company for issuance of such title policy.

9. Texas Finance Code.  In no event shall Chapter 346 of the Texas Finance Code
(which regulates certain revolving loan accounts and revolving tri-party
accounts) apply to this Note.  To the extent that Chapter 303 of the Texas
Finance Code is applicable to this Note, the "weekly ceiling" specified in such
article is the applicable ceiling; provided that, if any applicable law permits
greater interest, the law permitting the greatest interest shall apply.

10. Governing Law, Venue.  This Note is being executed and delivered, and is
intended to be performed in the State of Texas.  Except to the extent that the
laws of the United States may apply to the terms hereof, the substantive laws of
the State of Texas shall govern the validity, construction, enforcement and
interpretation of this Note.  In the event of a dispute involving this Note or
any other instruments executed in connection herewith, the undersigned
irrevocably agrees that venue for such dispute shall lie in any court of
competent jurisdiction in Dallas County, Texas.

11. Purpose of Loan.   Borrower agrees that no advances under this Note shall be
used for personal, family or household purposes.

12. Captions.  The captions in this Note are inserted for convenience only and
are not to be used to limit the terms herein.



3

 

--------------------------------------------------------------------------------

 

 

13. Assignment.  This Note will be binding upon and inure to the benefit of
Lender and Borrower and their respective successors and assigns; provided,
however, that Borrower may not, without the prior written consent of Lender,
assign or encumber any interests, rights, remedies, powers, duties, or
obligations under this Note or any of the other Loan Documents.

14. George Dahl Building.  Until this Note has been fully paid and satisfied,
Borrower will not, and will not permit any other party to, directly or
indirectly, demolish the George Dahl former Dallas Morning News headquarters
five story building on the Property, or modify in any way the exterior of such
building.  This restriction shall not apply to the former printing building
which is currently attached to the former headquarters building.  Exterior
improvements to the rear of the headquarters building that may be required as a
result of a printing building demolition are permitted.

15. Ownership Representation.  Borrower represents and warrants to Lender that
as of the date of this Note,  Ray W. Washburne is in Control (as defined in the
Second Lien Deed of Trust) of Borrower and the sole general partner of Borrower
is Charter DMN GP, LLC, a Texas limited liability company, an entity Controlled
by Ray W. Washburne.  The ownership of the Borrower and the ultimate owners of
all constituent entities comprising the general partner and limited partners of
Borrower are as provided in the capitalization schedule certified by Borrower
and delivered to Lender on or about May 17, 2019.  As provided in the Second
Lien Deed of Trust, upon the sale or transfer of all or any part of the property
described therein or a Change in Control (as defined in the Second Lien Deed of
Trust) of Borrower, Lender may declare this Note to be immediately due and
payable.

16. Notices.  All notices, requests, demands and other communications required
or permitted hereunder shall be in writing, and shall be deemed to be given or
delivered when actually received by the party to whom directed, or, if earlier
and regardless of whether actually received, on the date of delivery if by
personal delivery, one business day after deposit with the overnight delivery
service if by reputable overnight courier service, or upon deposit in a
regularly maintained receptacle for the United States mail, registered or
certified, postage fully prepaid, addressed to the party to whom directed at its
address set forth below or at such other address as such party may have
previously specified by notice actually received by the other party:

﻿

 

 

 

 

 

If to Borrower:‎

Charter DMN Holdings, LP‎

‎47 Highland Park Village, Suite 200‎

Dallas, Texas 75205‎

Attn:  Ray W. Washburne

 

With a copy to:‎

Munsch Hardt Kopf & Harr, P.C.‎

500 N. Akard, Suite 3800‎

Dallas, Texas 75201‎

Attn:  William T. Cavanaugh, Jr.‎

 



4

 

--------------------------------------------------------------------------------

 

 

If to Lender:‎

The Dallas Morning News, Inc.‎

1954 Commerce Street‎

Dallas, Texas 75201

Attention:  General Counsel

 

 

With a copy to:‎

Locke Lord LLP

2200 Ross Avenue, 28th Floor‎

Dallas, Texas 75201‎

Attn:  Vicky Gunning

 

﻿

﻿

4/30/2019

 

 

 

﻿

 

BORROWER:

 

 

 

 

CHARTER DMN HOLDINGS, LP,‎ a Texas limited partnership

 

 

 

By:‎Charter DMN GP, LLC,‎ a Texas limited liability company,‎ its General
Partner

 

 

﻿

By:

 

/s/ Ray W. Washburne

 

 

 

Ray W. Washburne, President

 

 

 

﻿

﻿



5

 

--------------------------------------------------------------------------------